— In an action, inter alia, to enjoin the defendant from using its property as a summer day camp and to recover damages, plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County, entered August 14, 1978, as, after a nonjury trial, dismissed the complaint and awarded defendant costs. Judgment reversed insofar as appealed from, on the law and as a matter of discretion, the first and third decretal paragraphs thereof are deleted, the plaintiffs’ second cause of action is dismissed, without prejudice, and the action is remitted to Special Term for an immediate hearing in accordance herewith, with costs to abide the event. On the basis of the evidence adduced at Special Term, it is our belief that the "academic” aspects of defendant’s curriculum at its proposed summer "school” are de minimis, and that it does not therefore come within the holding of Incorporated Vil. of Brookville v Paulgene Realty Corp. (24 *909Misc 2d 790, affd 14 AD2d 575, affd 11 NY2d 672). There, as was noted by Trial Term, approximately 70% of respondents’ summer curriculum was devoted to "academic education” (p 791), which is hardly the situation here. We therefore conclude that defendant’s proposed summer program can only be regarded as a "day camp” and, as such, that it constituted an impermissible use of the premises under the applicable zoning ordinance. The foregoing is not, however, the end of our inquiry, as it is hornbook law that if, as defendant alternately contends, the use of its premises as a summer day camp predated the present zoning ordinance, such usage, if not abandoned, may be continued as a vested nonconforming use (see Matter of Concerned Citizens of Montauk v Lester, 62 AD2d 171). As was stated in Concerned Citizens of Montauk (supra, pp 173-174): "Generally speaking, abandonment of a use is more than the temporary cessation of operations, or even their prolonged discontinuance (Baml Realty v State of New York, 35 AD2d 857; City of Binghamton v Gartell, 275 App Div 457; cf. Matter of Deyo v Hagen, supra, p 791), and requires the concurrence of two factors (1) nonuser, coupled with (2) an intent to abandon (see Matter of Putnam Armonk v Town of Southeast, 52 AD2d 10, 15) [However] it has also been held that 'a protracted period of disuse, unaccompanied by circumstances which belie [an] intent to abandon, may be regarded as an abandonment’ (Matter of Deyo v Hagen, 41 AD2d 790, 791, supra).” In our opinion, although the present record is sufficient to establish the use of the defendant’s premises as a summer camp prior to the enactment of the present zoning ordinance, it is insufficient to determine whether that usage was subsequently abandoned. The testimony adduced at Special Term was inconclusive in this regard and somewhat contradictory, and in the absence of any ruling on this particular issue by the trial court, it is our belief that the wisest course is to remit the matter for a further hearing at which the question may be fully explored. Accordingly, we are remitting the matter to Special Term for a further hearing into the limited question of defendant’s right, if any, to operate a day camp on its premises as a prior nonconforming use. We pass upon no further issue. Gulotta, Margett and Mangano, JJ., concur; Shapiro, J., not voting.